Title: To James Madison from Robert R. Livingston, [14] March 1802
From: Livingston, Robert R.
To: Madison, James


(No. 7 Copy)
Dear Sir,
Paris 24th. [14] March 1802
I yesterday recieved the duplicate and triplicate of your letter of the 19th. december last the original not having come to hand. This is the first and only letter I have been honored with from you since my arrival. I immediately sent one of the copies of the Presidents proclamation to the Minister of Foreign Relations with the enclosed note no. 1.
I had before anticipated the inconveniences that peace might occasion to our commerce and as I found that the subject was but little understood here and that it was the favorite idea that France had nothing to do to make herself a great naval power but to imitate the British restrictions upon the commerce of other nations—I threw together some hasty thoughts upon the subject which I put into the hands of Marbois, Consul le Brun (who reads english) Mr. Volney &c. and at the same time prepared a translation that I got other members of the court to read. I enclose a copy of it. Most of the persons to whom I gave a perusal of it were struck with many circumstances in it which they had not adverted to—but it is a rule here that no person intrudes an idea on the first Consul unless he asks their opinion or the conversation naturally leads to it.
The favorite idea at present is a navigation law and restrictive duties to confine the carrying trade to themselves. In conversation with Taleyrand I proposed to him some such commercial arrangements as present circumstances appeared to exact and hinted at the disadvantage that might result from a number of our seamen going into the British service. But he declined doing any thing in the business and defered it till Mr. Otto should go to America. The fact is that Taleyrand is decidedly unfriendly to the United States.
On recieving your letter I yesterday sent him the Note No. 2. I had before mentioned to you the duty on tobacco and what I thought the best means of counteracting it. I shall send you a tariff of the duties as soon as I can get it made out, which is a matter of much more difficulty here than in other countries. On the business of Louisiana they have as yet not thought it proper to give me any explanations tho I have omitted no opportunity to press the subject in conversation and ultimately by the note sent you on the 25th. February (a duplicate of which was forwarded on the 28) with the copy of another note enforcing the above, to which I have as yet recieved no answer.
The fact is they believe us to be certainly hostile to this measure and they mean to take possession of it as early as possible and with as little notice to us as they can.
They are made to believe this is one of the most fertile and important countries in the World, that they have a much greater interest with the indians than any other people, that New Orleans must command the trade of our whole Western country And of course that they will have a leading interest in its politics. It is a darling object with the First Consul who sees in it a mean to gratify his friends and to dispose of his Armies. There is a man here who calls himself a frenchman by the name of Francis Tatergeny and pretends to have great interest with the Creek Nations. He has been advanced to the rank of a General of division. He persuades them that the indians are extremely attached to France and hate the Americans, that they can raise 20,000 warriors, that the country is a Paradise &c. &c. I believe him to be a mere adventurer but he is listened to & was first taken up by the old Directors.
I cannot help thinking that it would be adviseable for the present Congress to take Measures for establishing the Natchez or some other port and giving it such advantages as would bring our vessels to it without touching at Orleans—on this subject however you will form a better judgement than I can. I have but one hope left as to defeating this cession it consists in alarming Spain and England. The Spanish minister is now absent but I have not failed to shew in the strongest light to the minister of Britain the dangers that will result to them from the extension of the French possessions into Mexico and the probable loss of Canada if they are suffered to possess it.
I have requested Mr. King to press this subject also as opportunity offers. I enclose a copy of my last letter to him. If the treaty does not close soon I think it would be adviseable for us to meet at Amiens & have accordingly proposed it to him.
I believe that such is the state of things here and such the desire for peace that Britain may force them to relinquish Louisiana particularly as the people here are far from desiring the establishment of any foreign colonies which they consider as weak points & drains for the population & wealth. Prussia and the Emperor have acquiesed in the business of the Italian Republic. Britain still keeps possession of Alexandria.
On the business of payments I can add nothing new. My notes are still unanswered, tho I am promised that they shall be within a few days as well as those that relate to the conduct of the council of Prizes of which we have some cause of complaint tho in fact much less than the clamors of some ship owners would make us believe. My notes enumerate all the cases I have been able to collect—and upon two the Ann and the commerce it is very problematical whether the decisions are not conformable to the treaty. The discharge however in the state they now are and the enormous bills of charges in many cases render the acquittal illusory. I have remonstrated on the subject—as have the Ministers of Denmark and Sweden but no answer has been recieved by either of us.
I have also ventured to make the enclosed proposition on the subject of the debt prompted by the desire of satisfying the numerous American creditors and believing that the guarantee of a loan would not be very dangerous on our part as the amount would not be considerable & I mean If the thing should be acceeded to to take such Measures of security as I think will render us safe. At all events the whole amount will remain among us—and perhaps it would be better to facilitate a credit in this way than to suffer them to go on ruining individuals from whom they will obtain them. My last note suggests what I think the duty of our government relative to this object. I very much fear that the necessities of the Armament will induce them to embroil us anew by seizing our property in the islands & even at sea.
I only hint at this that measures of precaution may be taken. I should however mention that nothing I believe will be done on the subject of the note as I fear they have already sold the greater part of the dutch debt. For the fact is that nothing which could be converted into money has escaped the rapacity of Government or individuals.

I have with great difficulty procured an order for the payment of Archambals bills for the Trumbul and Olive after the owners had waited here 6 months and then without interest or damages. The demand of the Pegou is I hope also in the way of payment.
As to the Contract demands the Minister of Marine told me I might as well ask him to cut off his fathers head as to ask payment.
However on this subject I shall be better informed when they reply to my note. I believe that they may possibly put the debt upon their 5 pr Ct. loan which is now at 57. but will in that case fall considerably—so that at most the creditor after waiting many years will sink half his debt—but as they hint necessity has no Law. Their expenses exceed their income and the government is at this moment maintained by anticipations at an interest of from 12 to 18 pr Ct. Notwithstanding this apparent scarcity of money extravagance of every kind is at the highest pitch and every article of life double its former price. I must again mention that I recieve no Newspapers from America till after they are too old to be interesting except what I get from my private friends. The œconomy that forbids them to come from the seaports by post has rendered the sending them at all useless and they may as well remain in the Printers shops as at Bourdeaux or Nantes. The postage of news papers is very trifling if only put in wrappers. 7 papers will cost less than 6d. I have had one letter from Mr. Pinckney but it contains no information on the subject of Louisiana. The enclosed letter from Mr. Obrien having been sent open to me I availed myself of the information it contained by a communication of it to the Neapolitan Embassador who stands very well here urging the policy of availing himself of this moment of discontent with France England & Algiers to get the subject taken up at Amiens—where nothing has yet been concluded. You will remark a passage in General LeClercs communication to this government of which I am afraid I shall hear more. I am Dear Sir, with much consideration & respect your Mt. Obt. Hle. St
Robt R Livingston
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy and copies of enclosures (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston. RC misdated; correct date supplied from letterbook copy (see also n. 1). Unless otherwise noted, italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:304–5 n.). RC decoded interlinearly by JM. For surviving enclosures, see nn. 2, 5, and 8.



   
   The duplicate of JM’s letter to Livingston, 19 Dec. 1801, is docketed as received 13 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:322–24 and n.).



   
   Livingston’s enclosure no. 1 is a copy of his letter to Talleyrand, 13 Mar. 1802 (2 pp.), which covered a copy of Jefferson’s proclamation promulgating the Convention of 1800 and noted, “By this it will appear that the government of the United States did not consider the explanation annexed by that of the French Republic as occasioning any change in the treaty or requiring a new ratification.” Livingston added that a law making appropriations for executing the American obligations had been under consideration by Congress and “has undoubtedly passed before this.”



   
   According to Livingston’s “Journal of correspondence with the Secretary of State” (NHi: Livingston Papers, vol. 7) this enclosure was a copy of an essay by Livingston “on the relative situation of France B[ritai]n & Amer[i]ca as commercial & Maritime nations.” Its receipt was acknowledged by François Barbé-Marbois, 20 Pluviôse an X (9 Feb. 1802), and by Charles-François Lebrun, 21 Pluviôse an X (10 Feb. 1802) (NHi: Livingston Papers). The essay is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:578–81.



   
   Louis-Guillaume Otto, the French minister to Great Britain, refused the appointment as minister to the U.S. and in 1803 was sent as minister to Bavaria (Jean Tulard et al., Dictionnaire Napoléon [Paris, 1987], p. 1276).



   
   Enclosure no. 2 is a copy of another letter to Talleyrand dated 13 Mar. (3 pp.), in which Livingston announced that Congress was considering a law repealing duties which discriminated between imports in foreign vessels and those in U.S. vessels and that the British legislature was considering a similar law. He urged Talleyrand to examine “the alterations that will be made between the relative situation of Great Britain, the United States and France by the reciprocal repeal of discriminating duties by the two former, while they continue to burthen and impede the activity of commerce between the two latter.”



   
   Livingston referred to the notes enclosed in his letter to JM of 26 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:493, 494 nn. 1 and 2).



   
   Louis Le Clerc Milfort (Milford) (ca. 1750–1817), also known as François Tastenegy, was a French adventurer who, by his own account, arrived in North America in 1775, traveled throughout the continent, and settled among the Creek Indians. He became friendly with Alexander McGillivray, whose sister he married, and fought alongside the Creek in various campaigns, gaining the title tastanégy, or warrior. Upon McGillivray’s death in 1793, Milfort made a strong bid to replace him as head chief of the Creek but was disappointed and returned to France in 1795. There he mounted a campaign to have himself appointed ambassador to the Creek nation. His repeated attempts were unsuccessful. News of the retrocession revived his project, and believing the sale of Louisiana would be a dreadful mistake for France, he published his memoirs in 1802 under the title Mémoire ou Coup-d’œil rapide sur mes différens voyages et mon séjour dans la nation Crëck (Paris, 1802) (Milfort, Memoirs; or, A Quick Glance at My Various Travels and My Sojourn in the Creek Nation, trans. Ben C. McCary [1959; Savannah, 1972 reprint], pp. 7–12).



   
   Livingston enclosed a copy of his letter to Rufus King, 10 Mar. 1802 (4 pp.; extract printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:515), declaring that France had been placed at the mercy of Great Britain “by stripping herself of her fleet and a large army.” On the other hand, he warned, should France take over Louisiana, “it is impossible to see the extent of the power she will have in and over America.” He observed that since Louisiana had no precise boundary, the fate of Mexico was easy to predict. The boundary between Canada and Louisiana was also unsettled, and the native Canadians and the Indian tribes had always been friendly to France, so that “it is impossible to say what [the French] influence may be upon our western country in case of a controversy with Great Britain.” Livingston concluded by offering to meet King at Amiens “if any opening is given for pressing the business of Louisiana.”



   
   Underlined in RC.



   
   The document sent to JM has not been found, but it was probably a copy of Livingston’s three-page memorandum, “American debt the means and Manner of discharging it with the smallest inconvenience to France” (AAE: Political Correspondence, U.S., 54:206–7, filed after Livingston to Talleyrand, 13 Mar. 1802). In it, Livingston proposed that the Batavian Republic, which was indebted to France for over 20 million florins, open a loan in Paris to which the American debt, once liquidated, would be subscribed. The loan would be guaranteed by France and repaid in installments, with interest of 6 percent per year payable quarterly. The U.S. government would at the same time allow France to open a loan for 5 million livres in the U.S. on much the same terms. The plan, according to Livingston, would give France immediate access to the Dutch debt and—from the U.S. loan—more than enough cash to cover purchases in the U.S.; the Dutch would be allowed to repay their debt in an orderly fashion; and the U.S. would gain “the reimbursement of an active Capital to her Citizens.”



   
   For the Pégou, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:359, 360 n. 4, 467.



   
   In response to complaints like this from Livingston and Charles Pinckney, JM directed Daniel Brent to write David Gelston in New York and George Latimer in Philadelphia on the subject. Brent relayed JM’s instructions “that you avail yourself of all opportunities to forward to the Ministers entitled to them the papers in your Hands—and that you hereafter cause to be endorsed on the packages they form ‘Newspapers, to be put in the Post Office’” (Brent to Gelston, 9 June 1802 [DNA: RG 59, DL, vol. 14]).



   
   Livingston probably enclosed O’Brien’s 1 Feb. 1802 dispatch to JM, in which the consul reported the British reaction to claims made by Algiers on property condemned by the British during the war. The dey insisted that no settlement would be made on thirty-five Neapolitan and Maltese ships Algiers had seized until the British made good on the Algerine claims (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:432–33).



   
   For the passage referred to by Livingston, see his letter to JM of 15 Mar. 1802.


